DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Nowak on August 17, 2022.

The application has been amended as follows (additions are underlined and deletions are : 

1. (Currently Amended) A honeycomb structure comprising:
a pillar-shaped honeycomb structure body which has porous partition walls disposed to surround a plurality of cells that provide fluid through channels extending from a first end face to a second end face; and a circumferential wall disposed to surround the partition walls,
wherein, among the partition walls surrounding one of the cells, each of two of the partition walls constituting two opposite sides of the cell sandwiched therebetween is provided with a projection which projects to extend into the cell and which is continuously provided in a direction in which the cell extends,
only two projections are included in each cell that is provided with projections,
the two projections which project into the cell are disposed at positions where the interior of the cell is divided into two by a virtual line that virtually connects distal ends of the two projections in a section of the honeycomb structure body, the section being orthogonal to the direction in which the cell extends,
in a case where the area of one region of the cell divided by the virtual line is denoted by S1, the area of the other region of the cell is denoted by S2, and S1 ≤ S2, Equation (1) given below is satisfied:
Equation (1) : 70% ≤ S1/S2 x 100%, [[and]]
wherein a height H1 of each of the projections and a cell pitch H2 of the honeycomb structure body satisfy the relationship of Equation (2) given below:
Equation (2): 15% ≤ H1/H2 x 100% ≤ 40%;
wherein a width W1 of each of the projections is 0.0127 to 0.203 mm; and
wherein a cell density of the honeycomb structure is 31 to 155 cells/cm2.

Claim 9 is cancelled. 

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
The instant invention is directed to a pillar-shaped honeycomb structure for exhaust purification that includes an array of cells surrounded by porous partition walls, opposing pairs of which include projections that extend into and along the length of their corresponding cells. By being positioned and sized as claimed, and particularly by satisfying the recited relationship of projection height, H1, to cell pitch, H2, the projections increase the geometrical surface area within the cells, which improves purification performance while also suppressing stagnation of the gas flow though the structure.  The included amendments find support in the original claims and in paragraph 36 of the original specification.  The amended claims also overcome the previously-applied double patenting rejections.  
The most similar prior art of record is provided by Beall (US PG Pub. No. 2020/0230587) and Aoki (US PG Pub. No. 2014/0154145).  While each of the cited references discloses a pillar-shaped honeycomb structure including porous partition walls with projections extending into and along its cells, neither teaches to make a honeycomb with the recited combination of cell density, which directly controls cell size, projection placement, and projection size.  Particularly, neither discloses the recited mathematical relationship (Equation 2) between partition height and cell pitch, which the instant specification discloses avoids both over concentration of emission gas into a single cell and general increases in pressure loss, while still increasing surface area for enhanced contact between exhaust gas and a supported catalyst (par. 28). The claims as now amended are commensurate in scope with honeycomb structures that achieve the non-obvious and beneficial effects discussed above and in the instant specification. Therefore, the claims are allowable because they are neither anticipated nor obvious in view of the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 



For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784